 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 575, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandDierickx VendingCo., Inc.Cases Nos. 2029-CC-161 and 22-CC-176.March 19, 1963DECISION AND ORDEROn December 19, 1962, Trial Examiner James F. Foley issued hisIntermediate Report in the above-entitled case, finding that the Re-spondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Intermediate Report.Thereafter,the Respondent filed exceptions to the Intermediate Report and a briefin support thereof.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner.ORDERThe Board hereby adopts the Recommended Order of the TrialExaminer.INTERMEDIATE REPORTSTATEMENT OF THE CASEThisproceeding,CasesNos. 22-CC-161 and 22-CC-176, wasbrought underSection 10(b) of the National LaborRelationsAct, as amended (61 Stat. 136, 73Stat.519), herein called the Act, oncharges filed onJanuary 12, 1962, and July 9,1962, byDierickxVending Co.,Inc., hereincalled Dierickx,against Respondent Lo-cal 575,International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers ofAmerica,herein called Respondent.General Counselissued a com-plaint ofFebruary27, 1962, alleging that Respondentby threatsand picketingthreatened,coerced,and restrainedDierickxin violation of Section 8 (b) (4) (ii) (B)of the Act. On March 5, 1962,Respondentand Dierickxentered into an informalsettlement agreementwithrespect to the illegal conduct charged against Respondentin the complaint.The Regional Director approved the settlement on March 7, 1962,and withdrew the complaint.On July 5, 1962,Respondent notified the Regional Di-rector it would no longer bebound by thesettlement agreement.On July 24, 1962,the Regional Directorwithdrewhis approval of the settlement agreement and rein-stated the complaint,He issued an amended complainton July 27,1962, chargingRespondent with threats to picket and picketing following its withdrawal from thesettlement agreement,as well as the threats and picketing alleged in the complaintof February 27, 1962.Respondent filed an answer to the amended complaint onAugust 28, 1962,denying the commission of unfair labor practices as alleged inthe amended complaint.A hearing on amended complaint and answer was held before Trial ExaminerJamesF. Foleyon October15, 1962,in Newark, New Jersey.Respondent,GeneralCounsel,and ChargingParty wererepresented at the hearing, and all parties wereafforded an opportunity to be heard,to introduce evidence, make oral argument, =and141 NLRB No. 44. LOCAL 575, INT'L BROTHERHOOD OF TEAMSTERS, ETC.593file briefs.Counsel for General Counseland Respondentfiled briefs after the closeof thehearing.'FINDINGSAND CONCLUSIONS1.JURISDICTIONAL FINDINGSDierickx, the Charging Party engaged in a primary dispute with Respondent, is aNew Jersey corporation with principal office and place of business in Irvington, NewJersey.It is engaged in the vending machine business in the State of New Jersey. Itleases or rents the vending machines to customers.The machines are servicedby its employees. In connection with this business, it purchases cigarettes, candy,records, and related products and equipment.During the calendar year 1961, itspurchases exceeded $1,000,000. Its purchases directly from out-of-State sources werein excess of $950,000.Dierickx's customers are restaurants, taverns, gas stations, office buildings, andsimilar places.During 1961, these customers included, among others, OasisRestaurant, Inc., and Henry and Raymond LaBranche, doing business as Ray'sDiner, Newark, New Jersey; Walter's Inn Corporation and Springfield Diner, Inc.,Springfield, New Jersey; and P & R Restaurant, Inc., t/a Olympic Restaurant, Irving-ton, New Jersey? Oasis, which went out of business in July 1962, had a gross annualrevenue in excess of $300,000 for 1961. It sold at retail food and alcoholic beverages.Its purchases for that period were in excess of $100,000, $12,000 of which was forpurchases from suppliers in New Jersey who purchases them directly from outside theState.Hank and Ray's, a partnership, sells and distributes food at retail. Its grossrevenue for 1961 was in excess of $70,000, and its purchases for that period werein excess of $30,000.Of this amount $6,000 was for purchases made from localsuppliers who in turn purchases them directly from outside the State.Walter's Innsells and distributes food and alcoholic beverages at retail.During 1961, its grossrevenue was $150,000, and its purchases for the same period were in excess of $65,000.Of this amount $6,000 was for purchases from suppliers who purchased them directlyfrom outside the State.Springfield sells food at retail.During 1961, its grossrevenue was in excess of $100,000, and its purchases for that period were in excess of$80,000.Of this amount $2,000 was for purchases from suppliers who purchasedthem directly from outside the State.Olympic sells and distributes food andalcoholic beverages at retail.During 1961, its gross annual revenue was in excessof $250,000, and its purchases for the same period were in excess of $100,000.Ofthis amount $13,000 was for purchases from suppliers who purchased them directlyfrom outside the State.I conclude and find that Dierickx is engaged in commerce within the meaning ofSection 2(6) of the Act, and that the assertion of jurisdiction will effectuate thepurposes of the ActI conclude and find that Oasis, Hank and Ray's, Walter's Inn, Springfield, andOlympic are engaged in an activity in commerce or in which a labor dispute wouldburden or obstruct commerce or tend to burden or obstruct commerce or the freeflow of commerce within the meaning of Section 8(b) (4) (ii) (B) as defined bySection 501(1) of the Act.Local Union No. 299, Sheet Metal Workers InternationalAssociation (SM. Kisner and Sons),131 NLRB 1196;Blueprint Photostat & PhotoEmployees Union, Local 249, etc. (East Photo Lab),135 NLRB 1090.3IITHE LABORORGANIZATION INVOLVEDRespondentUnion is a labororganizationwithin themeaning ofSection 2(5) oftheAct.i On November8, 1962,the United States District Court for the District of New Jerseyin a preliminary injunction proceedingunderSection 10(1) of the Act(Cuneo v. Local 575,International Brotherhood of Teamsters, etc (Dierekx Vending Co, Inc ),51 LRRM 2400(DC N J.), found reasonable cause to believe that Respondent had violated Section8(b) (4) (ii) (B) of the Act, and that injunctive relief should be granted.The court issuedan order on November 15, 19629These named customers are hereinafter called, respectively, Oasis, Hank and Ray's,Walter's Inn, Springfield, and Olympic.IThe indirect out-of-State purchases of each of the five customers of Dierickx exceeddo minimis.SeeFloridan Hotel of Tampa, Inc ,124 NLRB 261 ;N L.R.B v HolidayHotelManagement Company, Inc.,311 F. 2d 380 (,CA. 10) ;Wickardv.Filburn,317U.S 111.As inS.M. Kisnerand Sons, supra,p.1200, the boycott of these secondaryemployers obstructed or affected the streamof commercegenerated by the purchases acrossState linesof Dierickxand their other suppliers. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDHL THEUNFAIR LABOR PRACTICESA. The issuesThe issues in this case are whether Respondent's Picketing of Oasis and Hank andRay's, and statements made to the management of Hank and Ray's, Springfield,Walter's Inn, and Olympic are conduct constituting threats, coercion, and restraint,and had as their object to force or require any person to cease doing business withany other person, within the meaning of Section 8(b) (4) (ii) (B) of the Act.B. The factsIt is undisputed that Respondent Union has been engaged in a primary disputewith Dierickx over contract terms since early January 1962, and that on January 6,1962, it called a strike of Dierickx's repairmen, routemen, and servicemen and com-menced picketing Dierickx's principal place of business.The strike and picketingwere still in effect on October 15, 1962, the day of the hearing.1.The secondary picketingIt is undisputed that from January 11 until 16, 1962, Respondent peacefully picketedin front of Oasis with one picket at a time, and that the picket carried a picket signbearing the following legend:Please do not patronize cigarette vending machines maintained by DierickxVending Co. at this establishment.Employees of Dierickx Vending Co. onstrike for decent wages and working conditions.Notice:We have no dispute with employees of Oasis.We do not wish aninterruption or stoppage of work by these employees.We merely ask your helpin not patronizing struck vending machines.Help us win an American standardof living.Local 575 I. B. T.The picketing did not interrupt deliveries and did not obstruct entrances to the Oasis.It is also undisputed that from July 9, 1962, until on or about August 1, 1962,Respondent peacefully picketed in front of Hank and Ray's with one picket at atime, and that the picket carried a picket sign bearing the following legend:To the Public!To all union members.We appeal to you! Please do notpatronize vending machines maintained by Dierickx Vending Co. at this loca-tion.Dierickx Vending employees on strike for union working standards.Notice:We have no dispute with employees of Hank and Ray's Diner.Wedo not wish these employees to stop or interrupt their work.Help us toprotect the American standard of living.Local 575, I. B. T.The picketing did not interfere with deliveries or obstruct entrances to Hank andRay's.General Counsel introduced evidence that as a result of this picketingHank and Ray suffered a loss of revenue of about $300 to $350 per week. Respond-ent offered rebuttal hearsay testimony that the employees in an industrial plant inthe vicinity were on vacation during the period of the picketing.2.The threatsIt is undisputed that in January 1962, Respondent President Robert Noble visitedSpringfield,Walter's Inn,and Olympic, and had conversations with Rene Gamache,president of Springfield; Frederick Sharpe, president of Walter's Inn; Paul Pahlow,president of Olympic; and in July 1962, visited Hank and Ray's and had conversationswith partners Raymond LaBranche and Henry LaBranche. It is also undisputedthat the object of each of Noble's visits was to persuade Springfield, Walter's Inn,Olympic, and Hank and Ray's partners, to cease doing business with Dierickx.Theevidence of each of the four conversations is stated in the following paragraphs.Noble's conversation with Gamache was in the middle of January 1962. Respond-ent President Noble said to Springfield President Gamache that the employees ofDierickx were on strike, and that he wanted Gamache to call Edward Dierickx,president of Dierickx, and ask him to remove the Dierickx vending machine whichwas on Springfield'spremises.Gamache replied that he would not call anybody,and asked Noble why he was picketing him.Noble replied, "We have to havesomeone Mr. Dierickx will fight for."When Gamache answered that Dierickx wouldnot fight for him, that he had enough troubles of his own, Noble said, "Well, we aregoingto put a picket line on here."Gamache then said that he would have troublewith the police if he did.Noble thereupon asked the location of the police stationGamache gave him directions, and Noble departed, presumably for thestation.He LOCAL 575, INT'L BROTHERHOOD OF TEAMSTERS, ETC.595returneda half hour later, and Gamache asked him how he made out. He said,"Okay," and then said "Give us a break and take the machine out."Gamache pulledthe plug out of the wall socket, and put an out-of-order sign on the machine whenNoble asked him to do so. Noble then left. About an hour later, when a customerasked for cigarettes, Gamache reconnected the machine, and removed the out-of-ordersign.The machine continued to operate without interruption.Noble did notreturn .4Noble's conversation with Frederick Sharpe, president of Walter's Inn, took placeabout January 11, 1962.Noble identified himself as president of Respondent andinformed Sharpe that Respondent was on strike against Dierickx.He asked Sharpeto remove the Dierickx vending machines he had on his premises, and stated that ifhe did not get his cooperation he had pickets available nearbyin anautomobileand would picket his restaurant.Noble suggested to Sharpe that Sharpe call thepresident of Dierickx and disclose to him the message he had just received fromNoble.Sharpe telephone Edward Dierickx, the president of Dierickx, and apprisedhim ofNoble'smessage.Dierickx informed him that Noble's conduct was asecondary boycott and illegal.Sharpe then told Noble that the vending machineson his premises were only a small part of his business, and he did not wish to getinvolved in the labor dispute Respondent was having with Dierickx. Sharpe testifiedthat he did not want a picket outside his premises, as he felt it would hurt hisbusiness.After conversing further with Noble, Sharpe put an out-of-order sign onthe Dierickx vending machines.Noble then left, and Sharpe never saw him again.On cross-examination, Sharpe testified that the income Walter's Inn received fromthe vending machines was only a small part of its business, and that he did not wisha picket of any kind in front of his premises. Sharpe testified further on cross-examination that he could not recall Noble telling him that the pickets wouldcarry a sign "advising of the fact that there was a dispute with Dierickx."Hetestified, "The only thing I remember distinctly is that pickets would be in front ofmy place and I didn't want them there." Sharpe admitted that he suggested that hedisconnect the machines by pulling out the plugs from the wall sockets .5Noble's conversation with President Pahlow of Olympic took place on or aboutJanuary 12, 1962.He had one Dierickx cigarette vending machine on his premises.Noble introduced himself, and said he was an official of Respondent.He then saidthat Respondent was having a dispute with Dierickx, and he would like him to removethe vending machine from his premises.Pahlow replied that four union localsrepresented his employees, and that he did not have trouble with any one of them.Noble said that to be fair Pahlow should side with Respondent. Pahlow repliedthat he did not side with anyone, that the machine was for the convenience of hiscustomers.He asked Noble what the consequences would be if he did not removethe machine.Noble answered, "You run the chance to have a picket line." Pahlowthen asked Noble to leave him out of the dispute, that he had nothing against Dierickxor against Respondent.Noble then left.Respondent did not picket Olympic.Abouta week before the hearing, Olympic removed the machine from its premises .6Oncross-examination, Pahlow denied that Noble said to him "that if you had a Dierickxmachine at your premises, he would feel free simply to tell the public that there isa Dierickx machine there and that there is a strike at Dierickx."He admitted thathe did not want anyone carrying any kind of a sign outside his premises.He receivedfrom $24 to $34 a month from Dierickx as compensation for permitting it to place* I have credited Gamache's testimony.Noble denied he mentioned the term "picketline."He testified he said to Gamache that Respondent intended to advertise its disputewith Dierickx by patrolling and the distribution of leaflets.Noble also testified he saidto Gamache that if they had to have a vending machine he would appreciate their havingamachine serviced by Local 575 members.He claimed that Gamache said he did notwant to be involved in a labor dispute, and that it was Gamache, and not he, that sug-gested disconnecting the machine from the wall plug. In resolving this credibility matter,I have considered the demeanor of the witnesses. On cross-examination, Gamache testifiedhe received a commission of ^f6 to $7 a week from Dierickx6I credit the testimony of Sharpe.Noble testified he informed Sharpe he intended toadvertiseRespondent's dispute with Dierickx in front of Waiter's Inn by leaflets andplacarding, that Sharpe said he did not want to become involved, and was sympatheticwith Respondent's side, andthat he agreed to disconnect the machine and place an out-of-order sign on it. In crediting the testimony of Sharpe, I considered his demeanor ascontrasted with that of Noble.e The evidence does not disclose whether it was or was not operated after Pahlow'sconversation with Noble708-006-64-vol. 141-39 596DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe machine on the premises.Olympic did not have written lease agreement withDierickx.7Noble's conversation with Raymond LaBranche, partner in Hank and Ray's, wason Friday, July 6, 1962.Noble asked LaBranche if he had any ties with Dierickx,and LaBranche answered no.Noble then said that Respondent was having a disputewith Dierickx, and if he did not remove the Dierickx vending machine he would puta picket line around his premises.LeBranche replied that he would talk with hisbrother over the weekend regarding Noble's request.Noble visited Hank and Ray'sabout 8.30 a.m. on Monday, July 9, 1962, and met Henry LaBranche, the brotherand other partner.Noble said that he had a Dierickx vending machine in the diner,and that he was going to put a picket line in front of the diner.Henry LaBranchetold him to "go ahead."About 9 or 9:30 a.m., Respondent began the picketingdescribedsupra.As stated, the picketing lasted about a month 8C. Analysisand concludingfindingsI conclude and find that thepremisesof Dierickx's customers were not extensionsof the situs of the primary dispute.The customers rented or leased the vendingmachines from Dierickx to provide cigarettes, candy, or music to customers.Theymade a profit on these sales which they received from Dierickx as it removed thetotal revenue from the machines that the customers paid for their contents.Theconduct of the Respondent here is a secondary service or product boycott.TheBoard has uniformly held that the secondarypremiseswhere the service is furnishedor the product is sold are not part of, or an extension of, the primary situs.9I conclude and find that Respondent by its picketing at thepremisesof Oasis andHank and Ray's threatened, coerced, and restrained Oasis and Hank and Ray's inviolation of Section 8(b) (4) (ii) (B) of the Act.The evidence shows that the picket-ing was peaceful, was conducted by one picket at a time, did not obstruct entrancesor interfere with or cause stoppage of deliveries, and the picket sign used bore alegendstatingthat Respondent had a dispute with Dierickx, did not have a disputewith Oasis or Hank and Ray's, was not asking employees of Oasis or Hank and Ray'sto stop work or their patrons to cease patronizing them, and sought only to have cus-tomers refrain from using the Dierickx vending machines.However, the Board hasconstrued Section 8(b) (4) (ii) (B) to proscribe all consumer picketing that has anobject the forcing or requiring of any person to cease doing business with anotherperson.iOThe statements of Respondent President Noble to officials of Hank and71 have credited Pahlow's testimony.Noble testified he told Pahlow Respondent had alabor dispute with Dierickx and asked him to cooperate, and also said to him that if itwas necessary for him to have a machine he would appreciate his having one serviced bya member of Respondent.He further testified that Pahlow said he felt he should not beinvolved, and to come back in a fewdays and hewould give him an answer. Noble saidhe didnot go back.He denied he said hewas going to picket Olympic. I credit Pahlow'stestimonyI consideredtheirdemeanors as witnesses in resolvingthis credibility issue.i f have credited Raymond LaBranche's and Henry LaBranche's testimony -Noble testi-fied that heinformedRaymond LaBranche that Respondent intended to advertise bymeans ofdistributingleaflets andplacarding its dispute with Dierickx, and that it hadno disputewith him.He further testified that he said Respondent did not wish anyinterruption of work by his employees, or interruption with or refusal of deliveries, orrefusal of customers to patronizethe diner,that Respondent only wanted the customersto refrainfrom patronizingthe Dierickxvending machinewhile in the diner.He alsotestified that lie returned on Monday to the diner and talked to Henry LaBranche as spg-gestedby his brother.He saidthathe apprisedHenry of the dispute Respondent hadwith Dierickx,and Henry replied Respondenthad no right to picket the diner.He testi-fied he repliedthatRespondentwas not picketing Hank and Ray's, but Dierickx's vend-ing machine.Henry answeredby saying the picketingwouldbe secondaryand a courtinjunctionwouldstopit.Respondent beganthe picketing about an hourlater as de-scribedsupra.BBricklayers,Masons andPlasterersInternationalUnion of America, AFL-CIO, at at.(Selby-Bettersby&Company),125 NLRB 1179;Local 636of the UnitedAssociationofJourneymen, etc., AFL-CIO,et at (The Detroit Edison Company,et at),123 NLRB 225,enfd as modified278 F. 2d 858 (C.A.D.C.) ;Local 294,InternationalBrotherhood ofTeamsters,etc (Bonded Freightways,Inc.),121NLRB 924,enfd.273 F. 2d 696 (C.A. 2).ioUpholsterersFrame itBedding Workers Twin CityLocal No. 61, etc (MinneapolisHouse Furnishing Company),132 NLRB 40 ;UnitedWholesaleand Warehouse Employees,Local 261,et at (Perfection MattressitSpring Company),129 NLRB1014;Blueprint LOCAL 575, INT L BROTHERHOOD OF TEAMSTERS, ETC.597Ray's,Walter's Inn, Springfield,and Olympic clearly disclosethatRespondent'spicketing had as an object the forcing or requiring of these customers of Dierickx tocease doing business with Dierickx.Noble said in effect to these customers thatif they did not remove the vending machines voluntarily,Respondent would forcethem to do so by picketing."I also conclude and find that the statementsmade byPresident Noble to officialsof Springfield,Walter's Inn, and Olympic in January 1962 and to the partners inHank and Ray's on July 6 and 9,1962, in regard to picketing their premises, arethreats violative of Section 8(b)(4)(ii)(B) of theAct.12Noble threatened toengage in picketing,a threat clearly illegal.He did not limit his threats to the typeof picketing actually engaged in at the premises of Oasis and Hank andRay's.So evenif the decision of the District of Columbia Court of Appeals inTree Fruits,footnote10, were controlling,the threats would still be violative of Section 8(b) (4) (ii) (B).13IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of Dierickx, Oasis, Hank and Ray's, Walter's Inn, Spring-field, and Olympic have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices, it will berecommended that Respondent cease and desist therefrom and that it take certainaffirmative action of the type conventionally ordered in such cases. Since the evidencediscloses that Respondent's conduct has been directed to all customers of Dierickx,the Recommended Order will provide that Respondent cease and desist its conductagainst not only Hank and Ray's, Walter's Inn, Springfield, and Olympic but againstall persons engaged in commerce or in an industry affecting commerce doing businesswith Dierickx.The Order does not refer to Oasis as it is out of business.Upon the foregoing findings of fact, and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.Dierickx Vending Co., Inc., is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and Local 575, International Brotherhood of Team-Photostat & PhotoEmployees Union, Local249,InternationalJewelryWorkers Union,AFL-CIO (East Photo Lab),135 NLRB 1090 The Board's adherence to this iuling InFruit & Vegetable Packers & Warehousemen, Local760, et at.(Tree FruitsLaborRela-tions Committee,Inc ),132 NLRB 1172, was reversed by the Court of Appeals for theDistrict of Columbia (308 F. 2d 311 (C.A.D C.), rehearing denied October 12, 1962). Itheld that all consumer picketing was notper seillegalHowever, the Board has re-affirmed its position inPerfectionMattressand related cases by petitioning the FifthCircuit for enforcement of its 8(b) (4) (ii) (B) order inPerfection Mattress,and arguingin support of its petition before that court on October 15, 1962The Fifth Circuit hasnot rendered a decision."The term "forcing or requiring" refers to the intended effect of the picketine not themethod of picketing.SeeNLR.B. vLocal 239,International Brotherhood of Teamsters,etc (Stan-Jay Auto Parts &AccessoriesCorp.),289 F 2d 41, 44 (CA2) ; N L R.B. v.Enterprise Assn. of Steam, Hot Water, etc., Local638of Plumbers, etc,285 F. 2d 642.645 (CA 2). In Section 8(b) (4) cases, the courts and the Board have alwaysconsideredpeaceful picketingintended topersuade a person to cease doing business with anotherperson to have the Intended effect of "forcing or requiring" the cessation of business be-tween them.E g., seeN.L R B. v. DenverBuilding and ConstructionTrades Council,elat(Gould & Preisner),341 U.S 675,691;InternationalBrotherhood of ElectricalWorkers, Local501, et al.(Samuel Langer)v.N.L.R.B.,341 U.S. 694, 701-705.iiSan Diego County Buildingand Construction Trades Council,Local 230 (BroadwayHaleStores,Inc.),138 NLRB315;Teamsters LocalUnion No559, etc.(ConnecticutSand and Stone Corporation),138 NLRB532;Orange Belt District Council of Painters,x$48, AFL-CIO,et al. (Calhoun Drywall Company),139 NLRB 383;Building and Con-structionTrades Council of San Bernardino,etc.,et at.(Gordon Fields,et al.),139NLRB 236.'"SeeTeamsters, Chauffeurs,WarehousemenitHelpers, Local901, etc. (Editorial "ElImpartial!" Irio:),134 NLRB 895. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDsters,Chauffeurs, Warehousemen and Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.2.Oasis,Hank and Ray's, Walter's Inn,Springfield, and Olympic are personsengaged in commerce or in an industry affecting commerce within the meaning ofSection 8(b) (4) (ii) (B) of the Act as defined by Section 501(1) of the Act.3.Respondent, in violation of Section 8(b) (4) (ii) (B) of the Act, threatened,coerced, and restrained Oasis and Hank and Ray's, by picketing and threats topicket, andWalter's Inn, Springfield, and Olympic, by threats to picket, to force orrequire them to cease doing business with Dierickx, with which it was having aprimary dispute.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law and pursuant to Section10(c) of the Act, I hereby recommend that the Respondent, Local 575, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,its officers, agents, successors, and assigns, shall:1.Cease and desist from threatening, coercing, or restraining, by picketing, orthreats to picket, Henry and Raymond LaBranche, doing business as Hank andRay's Diner; Walter's Inn Corporation; Springfield Diner, Inc.; P & R Restaurant,Inc. t/a Olympic Restaurant, or any other person engaged in commerce or in anindustry affecting commerce doing business with Dierickx Vending Co., Inc., wherean object thereof is to force or require them to cease doing business with DierickxVending Co., Inc.2.Take the following affirmative action:(a) Post at its offices and meeting halls, copies of the attached notice marked"Appendix." 14Copies of said notice, to be furnished by the Regional Director forthe Twenty-second Region shall, after being duly signed by Respondent's authorizedrepresentative, be posted by it immediately upon receipt thereof, and be maintainedby it for a period of 60 consecutive days thereafter, in conspicuous places, includingallplaceswhere notices to members are customarily posted.Reasonable stepsshall be taken by Respondent to insure that such notices are not altered, defaced,or covered by other material.(b)Notify the said Regional Director, in writing, within 20 days from the receiptof this Intermediate Report and Recommended Order, what steps Respondent hastaken to comply with it.15It is further recommended that unless on or before 20 days from the date of receiptof this Intermediate Report and Recommended Order the Respondent notifies thesaid Regional Direcor, in writing, that it will comply with the foregoing Recom-mended Order, the National Labor Relations Board issue an order requiring theRespondent to take the action aforesaid.14 In the event that thisRecommendedOrder is adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order."15 In the event thatthis RecommendedOrder is adopted by the Board, paragraph 2(b)thereof shallbe modifiedto read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 575, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICAPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order,to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT by picketing, or threats to picket, threaten, coerce, or restrainHenry and Raymond LaBranche, doing business as Hank and Ray's Diner;Walter's Inn Corporation; Springfield Diner, Inc.; and P & R Restaurant, t/aOlympic Restaurant, or any other person engaged in commerce or in an industryaffecting commerce doing business with Dierickx Vending Co., Inc., where an PRICES IGA FOODLINER599object thereof is to force or require them to cease doing business with DierickxVending Co., Inc.LOCAL 575, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of postingand must not be altered,defaced, or covered by any other material.Union members may communicate directly with the Board'sRegional Office, 614National Newark Building, 744 Broad Street, Newark, New Jersey,Telephone No.Market 4-6151,if they have any questions concerning this notice or compliance withits provision.Robert Price and Glen Price,Co-Partners d/b/a Price's IGAFoodlinerandRetail Clerks International Association, Local1612, AFL-CIO.Case No. 36-CA-1169.March 19, 1963DECISION AND ORDEROn December 18, 1962, Trial Examiner David F. Doyle issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondents had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the attached Intermediate Report.There-after, the General Counsel filed exceptions to the Intermediate Reportand a supporting brief,' the Charging Party filed a brief in oppositionto the Intermediate Report, and the Respondents filed a brief in sup-port of the report.Pursuantto theprovisions of Section3 (b) of the Act, the Boardhas delegated its powers in connectionwiththis caseto a three-memberpanel [ChairmanMcCullochand Members Rodgers and Fanning].The Board has reviewedthe rulingsmadeby the Trial Examiner atthehearing and finds no prejudicial error was committed. The rulingsare hereby affirmed.The Board has considered the Intermediate Re-port, the exceptions and briefs, and the entire record in this case, andhereby adopts the findings,'conclusions,and recommendations of theTrial Examiner.[The Board dismissed the complaint.]I In its brief, the General Counsel moved that the Board either remand this case to theTrial Examiner to take evidence from Edna Copeland or to reopen the record to receivea deposition from Copeland, on the ground that it is "expected" that Copeland will givetestimony adverse to the testimony of Glen Price which the Trial Examiner credited. Inour opinion, the grounds advanced by the General Counsel in support of his motion areinsufficient to warrant reopening the record for receipt of Copeland's testimony.Themotion is accordingly denied.2 The Trial Examiner inadvertently found that the Union had demanded recognition asbargaining representative of Respondents' employees on April 22, 1962, rather than April 21,1962, and that Glen Price rather than Harold E. Carlson testified concerning the wage in-crease which Respondents accorded to employees In the bakery department.While wecorrect these inadvertencles, theyin noway affect the TrialExaminer's ultimatefindingsand conclusions or our concurrence therein.141 NLRB No. 55.